UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 14, 2014 CORD BLOOD AMERICA, INC. (Exact name of registrant as specified in its charter) Florida 000-50746 90-0613888 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1857 Helm Drive, Las Vegas, NV 89119 (Address of Principal Executive Office) (Zip Code) (702) 914-7250 (Registrant’s telephone number, including area code) Copies to: Joseph R. Vicente 1857 Helm Drive, Las Vegas, NV 89119 Phone: (702) 914-7250 Fax: (702) 914-7251 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On November14, 2014, Cord Blood America, Inc. (the “Registrant”) issued the attached Press Release reporting on financial results for the three months ended September30, 2014. The Press Release is attached as Exhibit 99.1 to this report. The information included in Exhibit 99.1 is considered to be “furnished” under the Securities Exchange Act of 1934. Item 9.01Financial Statements and Exhibits (d) Exhibits The following Exhibits are furnished herewith: Exhibit No. Description Press Release dated November 14, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORD BLOOD AMERICA, INC. Date: November 14, 2014 By: /s/ Joseph R. Vicente Chairman and President
